           Case 7:20-cv-00145 Document 1 Filed 06/10/20 Page 1 of 13




                                                WESTERN DISTRICT OF TEXAS
UNITED STATES DISTRICT COURT
                                                    MIDLAND DIVISION


JORDAN SMITH, Individually and
                                            §
On Behalf of All Others Similarly
                                            §
Situated,
                                            §
                                            §
             Plaintiffs,
                                            §                 7:20-cv-00145
                                                       No. _________________
                                            §
v.
                                            §
                                            §
RETURN DISPOSAL, LLC &
                                            §
TOBEN SCOTT
                                            §
        Defendants.

           PLAINTIFF JORDAN SMITH’S ORIGINAL COMPLAINT

      Plaintiff Jordan Smith (referred to as “Smith”) brings this action under 29

U.S.C. § 216(b) individually and on behalf of all current and former employees of

Defendants Return Disposal, LLC and Toben Scott (collectively referred to as

“Defendants” or “Return Disposal”) who worked as pumpers or attendants and were

paid at the same rate of pay for all of the hours they worked during the past three years

to recover back wages, liquidated damages, attorney’s fees and costs under the Fair

Labor Standards Act of 1938, 29 U.S.C. §§ 201-219 (“FLSA”).

                                   I. Nature of Suit

      1.     Smith’s claims arise under the FLSA.




                                          -1-
             Case 7:20-cv-00145 Document 1 Filed 06/10/20 Page 2 of 13




      2.      The FLSA was enacted to eliminate “labor conditions detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency, and

general well-being of workers … .” 29 U.S.C. § 202(a).

      3.      To achieve its humanitarian goals, the FLSA defines appropriate pay

deductions and sets overtime pay, minimum wage and recordkeeping requirements for

covered employers. 29 U.S.C. §§ 206(a), 207(a), 211(c).

      4.      Defendants violated the FLSA by employing Smith and other similarly

situated employees “for a workweek longer than forty hours [but refusing to compensate

them] for [their] employment in excess of [forty] hours … at a rate not less than one

and one-half times the regular rate at which [they were or are] employed.” 29 U.S.C. §

207(a)(1).

      5.      Defendants willfully violated the FLSA because it knew or showed a

reckless disregard for whether its pay practices were unlawful.

      6.      Smith brings this action under 29 U.S.C. § 216(b) individually and on

behalf of all current and former employees of Defendants who were paid at the same

rate of pay for all of the hours they worked during the past three years.

                               II. Jurisdiction & Venue

      7.      This action arises under a federal statute, the FLSA. 28 U.S.C. § 1331

(federal-question jurisdiction).



                                          -2-
            Case 7:20-cv-00145 Document 1 Filed 06/10/20 Page 3 of 13




      8.     Venue is proper in this district and division because Defendants reside in

this district and division. 28 U.S.C. § 1391(b)(1).

                                      III. Parties

      9.     Smith is an individual who resides in Midland County, Texas and who

was employed by Defendants during the Smith three years.

      10.    Return Disposal, LLC is a Texas limited liability company that may be

served with process by serving its registered agent:

                                     Toben Scott
                                  1509 W. Wall #100
                                 Midland, Texas 75201

Alternatively, if the registered agent of Return Disposal, LLC cannot with reasonable

diligence be found at the company’s registered office, Return Disposal, LLC may be

served with process by serving the Texas Secretary of State. See, TEX. BUS. ORG. CODE

§§ 5.251-5.254; see also, TEX. CIV. PRAC. & REM. CODE § 17.026.

      11.    Defendant Toben Scott is an individual that may be served with process

at:

                                     Toben Scott
                                  1509 W. Wall #100
                                 Midland, Texas 75201

Alternatively, Toben Scott may be served with process pursuant to the TEX. CIV. PRAC.

& REM. CODE § 17.021 by serving an agent or clerk employed at his office or place of




                                          -3-
               Case 7:20-cv-00145 Document 1 Filed 06/10/20 Page 4 of 13




business because this action grows out of or is connected with the business he transacts

in this state.

         12.     An allegation that Defendants committed any act or omission should be

construed to mean the company’s officers, directors, vice-principals, agents, servants or

employees committed such act or omission and that, at the time such act or omission

was committed, it was done with the full authorization, ratification or approval of

Defendants or was done in the normal course and scope of employment of Defendants’

officers, directors, vice-principals, agents, servants or employees.

                                          IV. Facts

         13.     Defendants are an oil field services company that disposes of oilfield

waste.

         14.     Defendants do business in the territorial jurisdiction of this Court.

         15.     Defendants employed Smith from approximately March 2019 to May

2020.

         16.     Defendants employed Smith as a pumper and later as an attendant.

         17.     As a pumper, Smith was responsible for pump maintenance, checking tank

levels and other manual labor duties.

         18.     As an attendant, Smith was responsible for checking tank levels and other

manual labor duties.



                                             -4-
            Case 7:20-cv-00145 Document 1 Filed 06/10/20 Page 5 of 13




      19.    Defendants are covered by the FLSA. 29 U.S.C. §§ 203(c), (e)(2), (x),

206(a), 207(a).

      20.    During Smith’s employment with Defendants, he was engaged in

commerce or in the productions of goods for commerce.

      21.    During Smith’s employment with Defendants, the company had

employees engaged in commerce or in the production of goods for commerce.

      22.    During Smith’s employment with Defendants, the company had

employees handling, selling or otherwise working on goods or materials that had been

moved in or produced for commerce by others.

      23.    During Smith’s employment with Defendants, the company had an annual

gross volume of sales made or business done of at least $500,000.

      24.    Defendants paid Smith on salary basis.

      25.    Defendants paid Smith on a biweekly basis by electronic deposit.

      26.    During Smith’s employment with Defendants, he regularly worked in

excess of forty hours per week.

      27.    Defendants knew or should have known that Smith worked in excess of

forty hours per week.




                                         -5-
             Case 7:20-cv-00145 Document 1 Filed 06/10/20 Page 6 of 13




       28.    Defendants did not pay Smith for the hours he worked in excess of forty

per week “at a rate not less than one and one-half times the regular rate at which he

[was] employed.” 29 U.S.C. § 207(a)(1).

       29.    Instead, Defendants paid Smith a fixed sum—a salary—regardless of the

number of hours he worked.

       30.    Smith was not exempt from the maximum hour requirements of the

FLSA.

       31.    As a pumper, Smith’s primary duties were nonexempt.

       32.    As an attendant, Smith’s primary duties were nonexempt.

       33.    As a pumper and an attendant, Smith’s primary duties did not include

office or nonmanual work.

       34.    As a pumper and attendant, Smith’s primary duties were not directly

related to the management or general business operations of Defendants’ or its

customers.

       35.    As a pumper and attendant, Smith’s primary duties did not differ

substantially from the duties of traditionally nonexempt hourly workers.

       36.    As a pumper and attendant, Smith did not, in performing his primary

duties, regularly exercise discretion and independent judgment with respect to matters

of significance.



                                          -6-
            Case 7:20-cv-00145 Document 1 Filed 06/10/20 Page 7 of 13




      37.    As a pumper and attendant, Smith was, instead, required to follow

Defendants’ policies, practices and procedures.

      38.    As a pumper and attendant, Smith did not have any independent authority

to deviate from Defendants’ policies, practices and procedures.

      39.    Defendants knew or should have known that Smith was not exempt from

the maximum hour requirements of the FLSA.

      40.    Defendants willfully violated the FLSA because it knew or showed a

reckless disregard for whether its pay practices were unlawful.

      41.    During Smith’s employment with Defendants, the company did not

maintain accurate time and pay records for Smith as required by 29 U.S.C. § 211(c) and

29 C.F.R. pt. 516.

      42.    During Smith’s employment with Defendants, the company did not post

and keep posted the notice required by 29 C.F.R. § 516.4.

      43.    Defendants continued the pay practice(s) complained of by Smith without

investigation after being put on notice that the pay practice(s) violated the FLSA.

      44.    Defendants has a history of FLSA violations that put the company on

actual notice of the requirements of the FLSA.

      45.    Prior to this lawsuit, Defendants conducted one or more internal

investigations which revealed violations similar to the one(s) complained of by Smith.



                                         -7-
             Case 7:20-cv-00145 Document 1 Filed 06/10/20 Page 8 of 13




       46.    Because Defendants willfully violated the FLSA, the company is liable to

Smith for any FLSA violations that occurred during the Smith three years. 29 U.S.C.

§ 255(a).

       47.    As a result of the FLSA violation(s) described above, Defendants are liable

to Smith for back wages, liquidated damages and attorney’s fees and costs. 29 U.S.C. §

216(b).

       48.    All pumpers and attendants who were paid at the same rate of pay for all

of the hours they worked during the past three years employed by Defendants during

the Smith three years are similarly situated to Smith because they (1) have similar job

duties; (2) regularly worked or work in excess of forty hours per week; (3) were or are

not paid overtime for the hours they worked or work in excess of forty per week as

required by 29 U.S.C. § 207(a)(1); and (4) are entitled to recover back wages, liquidated

damages and attorney’s fees and costs from Defendants under 29 U.S.C. § 216(b).

                                   V. Count One—
                Failure to Pay Overtime in Violation of 29 U.S.C. § 207

       49.    Smith adopts by reference all of the facts set forth above. See, Fed. R. Civ.

P. 10(c).

       50.    During Smith’s employment with Defendants, he was a nonexempt

employee.




                                           -8-
             Case 7:20-cv-00145 Document 1 Filed 06/10/20 Page 9 of 13




       51.    As a nonexempt employee, Defendants were legally obligated to pay

Smith “at a rate not less than one and one-half times the regular rate at which he [was]

employed[]” for the hours he worked in excess of forty per week. 29 U.S.C. § 207(a)(1).

       52.    Defendants did not pay Smith “at a rate not less than one and one-half

times the regular rate at which he [was] employed[]” as required by 29 U.S.C. §

207(a)(1).

       53.    Instead, Defendants paid Smith a fixed sum—a salary—regardless of the

number of hours he worked.

       54.    If Defendants classified Smith as exempt from the maximum hour

requirements of the FLSA, he was misclassified.

       55.    As a result of the FLSA violation(s) described above, Defendants are liable

to Smith for back wages equal to the difference between what it should have paid and

what it actually paid.

                                  VI. Count Two—
               Willful Violation of the FLSA Under 29 U.S.C. § 255(a)

       56.    Smith adopts by reference all of the facts set forth above. See, Fed. R. Civ.

P. 10(c).

       57.    Defendants willfully violated the FLSA because they knew or showed a

reckless disregard for whether its pay practices were unlawful.




                                           -9-
             Case 7:20-cv-00145 Document 1 Filed 06/10/20 Page 10 of 13




       58.     Specifically, Defendants failed to maintain accurate time and pay records

and failed to post an FLSA notice.

       59.     Because Defendants willfully violated the FLSA, the company is liable to

Smith for any FLSA violations that occurred during the Smith three years. 29 U.S.C.

§ 255(a).

                                 VII. Count Three—
                Collective Action Allegations Under 29 U.S.C. § 216(b)

       60.     Smith adopts by reference all of the facts set forth above. See, Fed. R. Civ.

P. 10(c).

       61.     On information and belief, other employees of Defendants have been

victimized by the FLSA violation(s) described above.

       62.     These employees are similarly situated to Smith because, during the

relevant time period, they held similar positions and were compensated in a similar

manner, which, as explained above, violates the FLSA.

       63.     Defendants’ unlawful policies or practices, which are described above, are

generally applicable policies or practices and do not depend on the personal

circumstances of the putative class members.

       64.     Since Smith’s experiences are typical of the experiences of the putative

class members, collective action treatment is appropriate. See, 29 U.S.C. § 216(b).




                                           - 10 -
             Case 7:20-cv-00145 Document 1 Filed 06/10/20 Page 11 of 13




       65.       For these reasons, Smith requests that the Court certify this case as a

collective action under 29 U.S.C. § 216(b) and authorize notice regarding its pendency

and the right to join it to the following class:

                 All pumpers and attendants employed by Defendants during
                 the last three years at any location in this District who
                 worked more than forty hours in any one or more workweeks
                 and who were paid a fixed sum—a salary—regardless of the
                 number of hours he worked.

       66.       Defendants are liable to Smith and the putative class members for back

wages equal to the difference between what they should have paid and what they

actually paid.

       67.       Smith has retained counsel who are well-versed FLSA collective action

litigation and who are prepared to litigate this matter vigorously on behalf of him and

all other putative class members.

                              VIII. Count Four—
      Liquidated Damages, Attorney’s Fees & Costs Under 29 U.S.C. § 216(b)

       68.       Smith adopts by reference all of the facts set forth above. See, Fed. R. Civ.

P. 10(c).

       69.       Smith is authorized to recover liquidated damages on his claims by statute.

29 U.S.C. § 216(b).

       70.       Smith is authorized to recover attorney’s fees and costs on his claims by

statute. 29 U.S.C. § 216(b).


                                             - 11 -
            Case 7:20-cv-00145 Document 1 Filed 06/10/20 Page 12 of 13




      71.     Smith has retained the professional services of the undersigned attorneys.

      72.     Smith has complied with the conditions precedent to recovering attorney’s

fees and costs.

      73.     Smith has incurred or may incur attorney’s fees and costs in bringing this

lawsuit.

      74.     The attorney’s fees and costs incurred or that may be incurred by Smith

were or are reasonable and necessary.

      75.     Defendants are liable to Smith both individually and on behalf of all

similarly situated employees for liquidated damages, attorney’s fees and costs by reason

of the FLSA violations described above. 29 U.S.C. § 216(b).

                                   IX. Relief Sought

      76.     Smith demands the following relief:

              a. an order allowing this action to proceed as a collective action under 29
                 U.S.C. § 216(b);

              b. an incentive award for Smith for serving as class representative if the
                 Court allows this action to proceed as a collective action under 29
                 U.S.C. § 216(b);

              c. judgment against Defendants in Smith’s favor both individually and
                 on behalf of all similarly situated employees of Defendants for back
                 wages, liquidated damages and attorney’s fees, plus interest and costs;
                 and

              d. all other relief and sums that may be adjudged against Defendants in
                 Smith’s favor both individually and on behalf of all similarly situated
                 employees of Defendants.

                                          - 12 -
         Case 7:20-cv-00145 Document 1 Filed 06/10/20 Page 13 of 13




                                            Respectfully Submitted,



                                            By:
                                                  Melissa Moore
                                                  State Bar No. 24013189
                                                  melissa@mooreandassociates.net
                                                  Curt Hesse
                                                  State Bar No. 24065414
                                                  curt@mooreandassociates.net
                                                  Lyric Center
                                                  440 Louisiana Street, Suite 675
                                                  Houston, Texas 77002
                                                  Telephone: (713) 222-6775
                                                  Facsimile: (713) 222-6739

                                            ATTORNEYS FOR PLAINTIFF



Of Counsel:

Renu Tandale
State Bar No. 24107417
renu@mooreandassociates.net




                                   - 13 -
